Exhibit 10.2

 

Execution Version

 

When Recorded Return To:

 

Mayer Brown LLP
71 S. Wacker Drive
Chicago, Illinois 60606
Attention: Jack Edelbrock

 

Recorder’s Use

 

 



 

LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS, AS
EXTRACTED COLLATERAL AND CONTRACTS, SECURITY AGREEMENT AND
FIXTURE FILING

 

THIS LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS AND CONTRACTS,
SECURITY AGREEMENT AND FIXTURE FILING SECURES OBLIGATIONS AS SUCH TERM IS
DEFINED BELOW.

 

THIS DOCUMENT SERVES AS A FIXTURE FILING UNDER THE UTAH UNIFORM COMMERCIAL CODE.

 

TRUSTOR’S ORGANIZATION AL IDENTIFICATION NUMBER IS: NV20081135729

 

THIS LEASEHOLD DEED OF TRUST, ASSIGNMENT OF LEASES, RENTS, AS EXTRACTED
COLLATERAL AND CONTRACTS, SECURITY AGREEMENT AND FIXTURE FILING (“Deed of
Trust”) is made as of February      , 2019, by between DESERT HAWK GOLD CORP., a
Nevada corporation, having an office located at 1290 Holcomb Ave., Reno, NV
89502 (“Trustor”), as trustor in favor of OLD REPUBLIC NATIONAL TITLE INSURANCE
COMPANY, a title insurance company qualified to transact business in Utah, as
trustee, whose mailing address is 3900 Traverse Mountain Blvd, Suite 201 Lehi,
Utah 84043 (“Trustee”), for the benefit of PDK UTAH HOLDINGS LP, a limited
partnership organized under the laws of the province of Ontario, having an
office located at 437 Madison Avenue, 28th Floor, New York, NY 10022 a, as
beneficiary (“Beneficiary”).

 

BACKGROUND

 

WHEREAS, the Trustor is the tenant pursuant to a certain Second Amended and
Restated Lease Agreement, dated February       2019 (the “Ground Lease”) between
Clifton Mining Company, a Utah corporation (“Clifton”), The Woodman Mining
Company, a Utah corporation (“Woodman”), as lessors (collectively “Lessor”) and
the Trustor, as tenant; and

 

WHEREAS, A memorandum or short form of the Ground Lease is being recorded
immediately prior to the recording of this Deed of Trust.

 

WHEREAS, pursuant to the terms of the Ground Lease, the Trustor is the owner of
the leasehold interest in that certain real property, consisting of certain
patented and unpatented mining claims, together with the buildings and
improvements constructed thereon located in the County of Tooele, State of Utah,
as more fully described on Schedule A hereto (the “Premises”); and

 



 

 

 

WHEREAS, simultaneously with the execution of this Deed of Trust, the Trustor
has entered a certain Pre-Paid Forward Gold Purchase Agreement (the “PPF
Agreement”) to obtain financing from the Beneficiary. The terms and conditions
of the aforesaid Pre-Paid Forward Gold Purchase Agreement and all supplements,
amendments, and modifications thereto and all extensions, restatements and
renewals thereof, are incorporated in this Deed of Trust by this reference; and

 

WHEREAS, the Trustor, in order to secure payment and performance of Trustor’s
obligations under the PPF Agreement, has duly authorized the execution and
delivery of this Deed of Trust; and.

 

WHEREAS, the PPF Agreement, this Deed of Trust and any other agreements entered
into in connection with the foregoing are referred to herein as the “Facility
Documents”.

 

AGREEMENT

 

FOR GOOD AND VALUABLE CONSIDERATION, including the indebtedness herein recited
and the trust herein created, the receipt of which is hereby acknowledged,
Trustor hereby irrevocably and unconditionally mortgages, grants, warrants,
bargains, sells, transfers, conveys and assigns to Trustee, IN TRUST, WITH POWER
OF SALE AND RIGHT OF ENTRY AND POSSESSION, subject only to liens that are in
existence as of the date hereof and have been disclosed in writing to
Beneficiary (the “Permitted Encumbrances”), for the benefit and security of
Beneficiary, under and subject to the terms and conditions hereinafter set
forth, all of Trustor’s present and future right, title, interest and claims of
Trustor in and to all of the following described property whether now owned or
hereafter acquired (all of Trustor’s present and future right, title, interest
and claims in the property described in the following clauses (a) through (1)
severally and collectively, the “Trust Estate”):

 

(a) All right title and interest of the Trustor in those certain patented and
unpatented mining claims, minerals, and all proceeds, royalties and income from
all minerals or soil components (whether in-ground or extracted therefrom)
mineral rights, mining rights, all rights and claims to minerals (whether
in-ground or extracted) (collectively, the “Mining Claims”) located in Tooele
County, Utah, more particularly described on Exhibit A attached hereto and
incorporated herein by this reference, together with all rights appurtenant
thereto, including the easements and rights of way over certain other adjoining
land granted by any easement agreements, covenant or restrictive agreements and
all air rights, minerals, mineral rights and interests, resources, reserves,
land positions, stockpiled ore and minerals, overburden piles, byproducts, oil
and gas rights, geothermal rights and resources, timber and development rights,
if any, relating thereto, and also together with all of the other easements,
rights, privileges, interests, hereditaments and appurtenances thereunto
belonging or in any way appertaining and all of the estate, right, title,
interest, claim or demand whatsoever of Trustor therein, either in law or in
equity, in possession or expectancy, now or hereafter acquired and including,
without limitation, all of Trustor’s rights and interest in and to streets,
roads, ways, railways and public places, opened or postponed, and all rights of
way, public or private, now or hereafter used in connection with, or belonging
or appertaining to or being adjacent to Mining Claims (the “Mining Property”);

 



2

 

 

(b) Trustor’s interest in and to the leasehold interest created under (i) the
Ground Lease; and (ii) and all recorded or unrecorded extensions, amendments,
supplements restatements, renewals and assignments thereof, together with all
rights, titles, and interests of Trustor under the Ground Lease in and to any
and all easement agreements, covenant or restrictive agreements and all air
rights, mineral rights, resources, reserves, land positions, water rights, gas
rights and development rights, if any, relating thereto, and also together with
all of the other easements, rights, privileges, interests, hereditaments and
appurtenances thereunto belonging or in any way appertaining and in any way
demised or granted under the Ground Lease or belonging, relating or appertaining
to the land and interests demised or granted under the Ground Lease, or which
hereafter shall be in any way demised or granted under the Ground Lease or
belong, relate or be appurtenant to the Mining Property (collectively, the
“Leased Premises”; together with the Mining Property, the “Real Property”);

 

(c) Any and all buildings and other improvements now or hereafter erected on the
Real Property or other property demised by the Ground Lease including, without
limitation, fixtures, attachments, appliances, mills, equipment, machinery, and
other personal property attached to such buildings and other improvements (the
“Improvements”), all of which shall be deemed and construed to be a part of the
Real Property;

 

(d) All rents, issues, profits, claims, royalties, income and other benefits now
or hereafter derived from the Real Property and the Improvements (collectively
the “Rents”) (it being understood that Rents exclude amounts payable under the
Ground Lease), subject to the terms and provisions of Article 2 of this Deed of
Trust with respect to all leases and subleases of the Real Property or
Improvements now or hereafter existing or entered into, or portions thereof,
granted by Trustor, and further subject to the right, power and authority
hereinafter given to Trustor to collect and apply such Rents;

 

(e) All easements, rights-of-way and other rights now owned or hereafter
acquired by Trustor used in connection with the Real Property or the
Improvements or as a means of access thereto (including, without limitation, all
rights pursuant to any trackage agreement and all rights to the nonexclusive use
of common drive entries, and all tenements, hereditaments and appurtenances
thereof and thereto) and all water and water rights and shares of stock
evidencing the same;

 

(0 All grazing and range rights relating or pertaining to the Real Property; all
oil, gas, minerals (including, but not limited to, all gold, silver, copper and
other precious and base metals) and their intermediate products such as mineral
bearing products such as mineral bearing ores and concentrates, coal, and other
substances of any kind or character underlying the Real Property; all water,
water rights, irrigation and drainage rights (whether riparian, appropriative or
otherwise and whether or not appurtenant) and all electrical users rights, in or
hereafter relating to or used in connection with the Real Property; all shares
of stock evidencing any such rights; all fixtures and equipment (whether or not
annexed thereto) now or hereafter used for the production or distribution of
water or electricity in connection with the use or occupancy of the Real
Property or for the drainage or supply thereof; and all appendages,
appurtenances, covenants, easements, hereditaments, liberties, privileges,
rights of way, tenements, and other rights benefiting, or otherwise relating to
the Real Property and/or the Improvements or any owner, occupier, or user
thereof;

 



3

 

 

All now or hereafter existing leases or licenses (under which Trustor is
landlord) and subleases (under which Trustor is sublandlord), concession,
management, mineral or other agreements of a similar kind that permit the use or
occupancy of all or any portion of the Real Property for any purpose in return
for any payment, or the extraction or taking of any gas, water, geothermal
resources, or minerals, or other minerals from the Real Property in return for
payment of any fee, rent or royalty, including Trustor’s right, title and
interest as lessor in the same (collectively, “Subleases”);

 

(h) All right, title, and interest of Trustor in (i) the property and interests
in property described on Exhibit B attached hereto and incorporated herein by
reference, (ii) all other personal property now or hereafter owned or acquired
by Trustor that is now or hereafter located on or used in connection with the
Real Property or the Improvements, (iii) all other rights and interests of
Trustor now or hereafter held in personal property that is now or hereafter
located on or used in connection with the Real Property or the Improvements, and
(iv) all proceeds thereof (such personal property and proceeds are referred to
herein collectively as the “Personal Property”);

 

(i) All rights of Trustor under any covenants, conditions, and restrictions
affecting the Real Property or the Improvements whether now existing or
hereafter arising, including, without limitation, all voting rights, declarant’s
rights, developer rights, and similar rights arising under any such covenants,
conditions, and restrictions (collectively, the “CC&Rs”), provided, Trustor
shall retain the right to exercise its privileges under the CC&Rs (subject in
all respects to the terms of the PPF Agreement) prior to any default or event of
default under the PPF Agreement;

 

All rights (but none of the obligations) of Trustor under any agreements,
licenses or other documents affecting the Real Property or the improvements,
(collectively, the “Other Agreements”), provided, Trustor shall retain the right
to exercise its privileges under the Other Agreements (subject in all respects
to the terms of the PPF Agreement) prior to any default or event of default
under the PPF Agreement;

 

(k) All the estate, interest, right, title, other claim or demand, both in law
and in equity (including, without limitation, claims or demands with respect to
the proceeds of insurance in effect with respect thereto) that Trustor now has
or may hereafter acquire in the Real Property, the Improvements, the Personal
Property, or any other part of the Trust Estate, and any and all awards made for
the taking by eminent domain, or by any proceeding of purchase in lieu thereof,
of the whole or any part of the Trust Estate (including, without limitation, any
awards resulting from a change of grade of streets and awards for severance
damages); and

 

(1) All proceeds, products and minerals, whether in-ground or extracted, of any
of the foregoing.

 



4

 

 

Notwithstanding the foregoing, the Trust Estate shall not include any of the
Other Agreements or other permit or license to the extent that the Trustor is
expressly prohibited from granting a security interest in such instrument
pursuant to the terms thereof, but only to the extent such prohibition is not
invalidated under the Utah Uniform Commercial Code. The foregoing descriptions
of items constituting the Trust Estate shall be construed as cumulative and not
limiting, and the terms “include” and “including”, when used in those
descriptions, shall mean without limitation by reason of enumeration. Unless the
context clearly indicates otherwise, the terms “as-extracted collateral”,
fixtures”, “equipment,” “inventory,” “accounts,” “instruments,” “promissory
notes,” “investment property,” “commercial tort claims,” “deposit accounts,”
“letter-of-credit rights,” “supporting obligations,” “chattel paper,” “general
intangibles,” “proceeds” and “products” shall have the meanings provided for
those terms in the Utah Uniform Commercial Code in effect on the date of this
Deed of Trust.

 

TO HAVE AND TO HOLD the Trust Estate, together with all and singular the rights,
privileges, contracts, and appurtenances now or hereafter at any time before the
foreclosure, sale by power of sale, or release hereof in anywise appertaining or
belonging thereto unto Trustee and Trustee’s successors or substitutes hereunder
and to their successors and assigns, forever, FOR THE PURPOSE OF SECURING the
payment and performance by the Obligors of all indebtedness, obligations and
liabilities, direct or indirect, absolute or contingent, matured or not, of the
Obligors to the Beneficiary under the PPF Agreement and the other Facility
Documents, wheresoever and howsoever incurred, and whether incurred prior to, at
the time of, or subsequent to the execution hereof, whether incurred alone or
with another or others, including extensions and renewals, and including,
without limitation, all indebtedness, obligations and liabilities of the
Obligors to the Beneficiary hereunder or under any present or future guarantee
by the Obligors of the payment or performance or both of the debts, obligations
or liabilities of any third party to the Beneficiary (together, the “Secured
Obligations”), which shall include interest accruing subsequent to the filing
of, or which would have accrued but for the filing of, a petition for
bankruptcy, in accordance with and at the rate (including any rate applicable
upon any default or event of default under the PPF Agreement, to the extent
lawful), whether or not such interest is an allowable claim in such bankruptcy
proceeding.

 

The parties acknowledge and agree that for purposes of Utah Code 57-1-25 and
Utah Code 78B-6-901.5 the stated purpose of the Secured Obligations for which
this Deed of Trust is given is NOT to finance residential rental property.

 

TRUSTOR HEREBY COVENANTS AND FURTHER AGREES AS FOLLOWS:

 

ARTICLE 1

COVENANTS AND AGREEMENTS OF TRUSTOR

 

1.01 Payment and Performance of Obligations. Trustor shall pay when due and/or
perform each of the Secured Obligations.

 



5

 

 

1.02 Maintenance, Repair, Alterations. Trustor shall keep, maintain, preserve
and protect the Trust Estate in good repair, working order, and condition,
ordinary wear and tear excepted. Trustor shall: (a) complete any Improvement (i)
related to the mining business of Trustor that may now be constructed, or (ii)
hereafter constructed on the Real Property; and (b) restore any Improvements
related to the mining business of Trustor that may be damaged or destroyed and
pay when due all claims for labor performed and materials furnished therefor, in
either case excepting any Improvements that the Trustor does not reasonably
consider to be material to the mining business of the Trustor. Trustor shall
comply in all material respects with all Requirements (as defined below) and
shall not suffer to occur or exist any violation in any material respect of any
Requirement. Trustor shall not commit or permit any waste or deterioration of
the Trust Estate, and, to the extent required by law and the PPF Agreement,
shall keep and maintain abutting grounds, roads, parking, etc. in good and neat
order and repair. Trustor shall perform in all material respects its obligations
under the Ground Lease, each Sublease, the CC&Rs, and the other Facility
Documents. “Requirement” and “Requirements” mean, respectively, each and all
obligations and requirements now or hereafter in effect by which Trustor or the
Trust Estate are bound or which are otherwise applicable to the Trust Estate,
any work or activity necessary to preserve and maintain the Trust Estate,
preserve or maintain mining or other rights in the Trust Estate, any
construction of any Improvements on the Trust Estate, or operation, occupancy or
use of the Trust Estate (including, without limitation (i) such obligations and
requirements imposed by common law or any law, statute, ordinance, regulation,
or rule (federal, state, or local), including, without limitation, any mining
reports, filings, verifications of mining activity, etc. and (ii) such
obligations and requirements of, in, or in respect of (A) any consent,
authorization, license, permit, or approval relating to the Trust Estate, (B)
any condition, covenant, restriction, easement, or right-of-way reservation
applicable to the Trust Estate, (C) any Lien (as defined in the PPF Agreement)
or encumbrance, (D) any other agreement, document, or instrument to which
Trustor is a party or by which Trustor or the Trust Estate is bound or affected
(including, without limitation, the CC&Rs and the Other Agreements), and (E) any
order, writ, judgment, injunction, or award of any arbitrator, other private
adjudicator, court, government, or governmental authority (federal, state, or
local) to which Trustor is a party or by which Trustor or the Trust Estate is
bound or affected).

 

1.03 Required Insurance. Trustor shall at all times provide, maintain and keep
in force or cause to be provided, maintained and kept in force with respect to
the Trust Estate, at no expense to Trustee or Beneficiary, policies of insurance
as required by the PPF Agreement.

 

1.04 Payment of Premiums. In the event Trustor fails to obtain, maintain, or
deliver to Beneficiary the policies of insurance with respect to the Trust
Estate, Beneficiary may but without any obligation to do so, pursue its rights
and remedies set forth in the Facility Documents.

 

1.05 Casualties; Insurance Proceeds. After the happening of any material
casualty to or in connection with the Trust Estate or any part thereof, whether
or not covered by insurance, Trustor shall give prompt written notice thereof to
Beneficiary. All proceeds of insurance shall be payable to Beneficiary. If
Trustor receives any proceeds of insurance resulting from such casualty, Trustor
shall promptly pay over such proceeds to Beneficiary.

 

1.06 Assignment of Policies Upon Foreclosure. In the event of foreclosure of
this Deed of Trust as a mortgage, a sale under the power of sale, or any other
transfer of title or assignment of the Trust Estate in extinguishment, in whole
or in part, of the Secured Obligations, all right, title and interest of Trustor
in and to all policies of insurance required by Section 1.03 shall inure to the
benefit of and pass to the successor in interest to Trustor or the purchaser or
grantee of the Trust Estate, to the extent such policies are assignable pursuant
to the terms thereof.

 



6

 

 

1.07 Waiver of Offset. Except for such notice as may be expressly required
hereunder or under the PPF Agreement, all sums payable by Trustor pursuant to
the PPF Agreement or this Deed of Trust shall be paid without notice, demand,
counterclaim, setoff, deduction or defense and without abatement, suspension,
deferment, diminution or reduction, and the obligations and liabilities of
Trustor hereunder shall in no way be released, discharged or otherwise affected
(except as expressly provided herein) by reason of (i) any damage to or
destruction of or any condemnation or similar taking of the Trust Estate or any
part thereof; (ii) any restriction or prevention of or interference by any
Person (as defined below) with any use of the Trust Estate or any part thereof;
(iii) any title defect or encumbrance or any eviction from the Real Property or
the Improvements or any part thereof by title paramount or otherwise; (iv) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to Beneficiary, or any action
taken with respect to this Deed of Trust by any trustee or receiver of
Beneficiary, or by any court, in any such proceeding; or (v) any other
occurrence whatsoever, whether similar or dissimilar to the foregoing; whether
or not Trustor shall have notice or knowledge of any of the foregoing.

 

1.08 Impositions.

 

(a) Trustor shall pay, or cause to be paid, prior to the date due, and in any
event prior to delinquency, all real and personal property taxes and
assessments, general and special, and all other taxes and assessments of any
kind or nature whatsoever (including, without limitation, nongovernmental levies
or assessments such as property owners’ association assessments, fee and dues,
maintenance charges, water charges, water toll charges, irrigation fees and
assessments, levies, or charges resulting from covenants, conditions and
restrictions affecting the Trust Estate, which if unpaid or not performed may
result in forfeiture of the same), that are assessed or imposed upon the Trust
Estate or become due and payable and that create or may create if not paid a
lien upon the Trust Estate (the above are sometimes referred to herein
individually as an “Imposition” and collectively as “Impositions”), provided,
however, that if by law any Imposition is payable, or may at the option of the
taxpayer be paid, in installments, Trustor may pay the same or cause it to be
paid, together with any accrued interest on the unpaid balance of such
Imposition, in installments as the same becomes due and before any fine,
penalty, interest, or cost may be added thereto for the nonpayment of any such
installment and interest.

 

(b) If at any time after the date hereof there shall be assessed or imposed a
fee, tax, or assessment on Beneficiary (other than income taxes) and measured by
or based in whole or in part upon this Deed of Trust or the outstanding amount
of the Secured Obligations, then all such taxes, assessments or fees shall be
deemed to be included within the term “Impositions” as defined in Section
1.08(a) and Trustor shall pay and discharge the same as herein provided with
respect to the payment of Impositions. If Trustor fails to pay any Impositions
prior to delinquency, Beneficiary may, at its option, pursue any and all rights
and remedies hereunder or under the Facility Documents as for a default or event
of default, and such remedies may be pursued individually, singly or
concurrently.

 



7

 

 

(c) Trustor shall have the right before any delinquency occurs to contest or
object to the amount or validity of any Imposition by appropriate proceedings,
but this shall not be deemed or construed in any way as relieving, modifying, or
extending Trustor’s covenant to pay any such Imposition at the time and in the
manner provided in this Section 1.08, unless Trustor has given prior written
notice to Beneficiary of Trustor’s intent to so contest or object to an
Imposition, and unless, in Beneficiary’s absolute and sole discretion, (i)
Trustor shall demonstrate to Beneficiary’s satisfaction that the proceedings to
be initiated by Trustor shall conclusively operate to prevent the sale of the
Trust Estate or any part thereof or interest therein to satisfy such Imposition
prior to final determination of such proceedings, (ii) Trustor shall furnish a
good and sufficient bond or surety as requested by and satisfactory to
Beneficiary, or (iii) Trustor shall demonstrate to Beneficiary’s satisfaction
that Trustor has provided a good and sufficient undertaking as may be required
or permitted by law to accomplish a stay of any such sale.

 

1.09 Utilities. Trustor shall pay when due all charges that are incurred by
Trustor for the benefit of the Trust Estate or that may become a charge or lien
against the Trust Estate for gas, electricity, water, sewer, or other services
furnished to the Trust Estate to the extent required by the PPF Agreement.

 

1.10 Actions Affecting Trust Estate. Trustor shall appear in and contest any
action or proceeding purporting to affect the security hereof or the rights or
powers of Beneficiary or Trustee hereunder and shall pay all reasonable costs
and expenses (including, without limitation, costs of evidence of title,
litigation, and attorneys’ fees) in any such action or proceeding in which
Beneficiary or Trustee may appear.

 

1.11 Appointment of Successor Trustee. Beneficiary may, from time to time, by a
written instrument executed and acknowledged by Beneficiary, mailed to Trustor
and recorded in the county in which the Trust Estate is located and by otherwise
complying with the provisions of applicable law, substitute a successor or
successors to any Trustee named herein or acting hereunder, and such
successor(s) shall, without conveyance from the Trustee predecessor, succeed to
all title, estate, rights, powers and duties of such predecessor.

 

1.12 Trustee’s Powers. At any time, or from time to time, without liability
therefor and without notice, upon written request of Beneficiary and without
affecting the personal liability of any person for payment of the Secured
Obligations or the effect of this Deed of Trust upon the remainder of said Trust
Estate, Trustee may, subject to the terms and conditions of the Ground Lease:
(a) reconvey any part of said Trust Estate, (b) consent in writing to the making
of any map or plat thereof, (c) join in granting any easement thereon, or (d)
join in any extension agreement or any agreement subordinating the lien or
charge hereof.

 

1.13 Beneficiary’s Powers. Without affecting the liability of any Person liable
for the payment of the Secured Obligations herein mentioned, and without
affecting the lien or charge of this Deed of Trust upon any portion of the Trust
Estate not then or theretofore released as security for the Secured Obligations,
Beneficiary may, from time to time and without notice: (a) release any person so
liable, (b) extend the Secured Obligations, (c) release or reconvey, or cause to
be released or reconveyed, at any time at Beneficiary’s option any parcel,
portion or all of the Trust Estate, (d) take or release any other or additional
security or any guaranty for any Secured Obligations herein mentioned, or (e)
make compositions or other arrangements with debtors in relation thereto.

 



8

 

 

ARTICLE 2

ASSIGNMENT OF RENTS

 

2.01 Assignment of Rents. Trustor hereby irrevocably, absolutely, presently and
unconditionally assigns, transfers and grants to Beneficiary (i) all the Rents,
and hereby gives to and confers upon Beneficiary the right, power and authority
to collect the Rents, at any time, with or without notice, and (ii) all of
Trustor’s estate, right, title, interest, claim and demand, as landlord, under
any and all of the Subleases. The assignment of the Rents and Subleases in this
Article 2 is intended to be an absolute assignment from Trustor to Beneficiary
and not merely the passing of a security interest. Trustor irrevocably appoints
Beneficiary, effective upon and during the continuation of an event of default,
its true and lawful attorneys-in-fact, at the option of Beneficiary at any time
and from time to time, to demand, receive and enforce payment, to give receipts,
releases and satisfactions, and to sue, in the name of Trustor or Beneficiary,
for all Rents and apply the same to the payment of the Secured Obligations in
such order as Beneficiary shall determine. Trustor hereby authorizes and directs
the lessees, occupants and tenants under Subleases to make all payments under
the Subleases directly to Beneficiary upon written demand by Beneficiary (which
may be made at any time on and after an event of default), without further
consent of Trustor; provided, however, that Trustor shall have the right to
collect such Rents (but not more than one (1) month in advance unless the
written approval of Beneficiary is first obtained), and to retain and enjoy
same, as set forth in Section 2.02. The provisions of Utah Code 57-26-1 et seq.
are hereby incorporated by reference.

 

2.02 License to Collect Rents. Beneficiary hereby confers upon Trustor a
revocable license (“License”) to collect and retain the Rents as they become due
and payable, so long as no revocation of the License by Beneficiary has occurred
and/or no event of default shall exist and be continuing. If an event of default
has occurred and is continuing, Beneficiary shall have the right, which it may
choose to exercise in its sole discretion, to terminate this License with or
without notice to or demand upon Trustor, and without regard to the adequacy of
Beneficiary’s security under this Deed of Trust.

 

2.03 Collection Upon an event of default. Upon an occurrence of an event of
default and/or Beneficiary’s revocation of the License, Beneficiary may, at any
time with or without notice, either in person, by agent or by a receiver
appointed by a court, and without regard to the adequacy of any security for the
Secured Obligations, enter upon and take possession of the Trust Estate, or any
part thereof, and, with or without such entry or taking possession, in its own
name sue for or otherwise collect the Rents (including, without limitation,
those past due and unpaid) and apply the same, less costs and expenses of
operation and collection (including, without limitation, reasonable attorneys’
fees) upon payment of the Secured Obligations in such order as Beneficiary may
determine. The collection of such Rents, or the entering upon and taking
possession of the Trust Estate, or the application of the Rents as aforesaid,
shall not cure or waive any default or notice of default hereunder or invalidate
any act done in response to such default or pursuant to such notice of default.
Trustor also hereby authorizes Beneficiary upon such entry, at its option, to
take over and assume the management, operation and maintenance of the Trust
Estate and to perform all acts Beneficiary in its sole discretion deems
necessary and proper and to expend such sums out of Rents as may be needed in
connection therewith, in the same manner and to the same extent as Trustor
theretofore could do (including, without limitation, the right to enter into new
Subleases, to cancel, surrender, alter or amend the terms of, and/or renew
existing Subleases and/or to make concessions to tenants).

 



9

 

 

2.04 Application of Rents. Upon such entry, Beneficiary shall, after payment of
all property charges and expenses (including, without limitation, reasonable
compensation to such managing agent as it may select and employ) and after the
accumulation of a reasonable reserve to meet requisite amounts, credit the net
amount of the Rents received by it to the Secured Obligations, but the manner of
the application of such net income and which items shall be credited shall be
determined by the Beneficiary pursuant to the applicable provisions of the PPF
Agreement, but in all cases subject to applicable law. Beneficiary shall not be
accountable for more monies than it actually receives from the Trust Estate; nor
shall it be liable for failure to collect Rents. Beneficiary shall make
reasonable efforts to collect Rents, reserving, however, within its own absolute
and sole discretion, the right to determine the method of collection and the
extent to which enforcement of collection of Rents shall be prosecuted and
Beneficiary’s judgment shall be deemed conclusive and reasonable.

 

2.05 Mortgagee in Possession. It is not the intention of the parties hereto that
an entry by Beneficiary upon the Real Property under the terms of this
instrument shall make Beneficiary a party in possession in contemplation of the
law, except at the option of Beneficiary.

 

2.06 Indemnity. Trustor hereby agrees to indemnify and hold harmless Beneficiary
for, from and against any and all losses, liabilities, obligations, claims,
demands, damages, penalties, judgments, costs, and expenses, including legal
fees and expenses, howsoever and by whomsoever asserted, arising out of or in
any way connected with this assignment; and all such losses, liabilities,
obligations, claims, demands, damages, penalties, judgments, costs and expenses
shall be deemed added to the indebtedness secured hereby and shall be secured by
any and all other instruments securing said indebtedness.

 

2.07 No Obligation to Perform. Nothing contained herein shall operate or be
construed to obligate Beneficiary to perform any obligations of Trustor under
any Sublease (including, without limitation, any obligation arising out of any
covenant of quiet enjoyment therein contained in the event the lessee under any
such Sublease shall have been joined as a party defendant in any action to
foreclose and the estate of such lessee shall have been thereby terminated) or
under the Ground Lease. Prior to actual entry into and taking possession of the
Real Property by Beneficiary, this assignment shall not operate to place upon
Beneficiary any responsibility for the operation, control, care, management or
repair of the Trust Estate or any portion thereof, and the execution of this
assignment by Trustor shall constitute conclusive evidence that all
responsibility for the operation, control, care, management and repair of the
Trust Estate is and shall be that of Trustor, prior to such actual entry and
taking of possession.

 



10

 

 

ARTICLE 3

SECURITY AGREEMENT

 

3.01 Creation of Security Interest. Trustor hereby grants to Beneficiary, as
secured party, a continuing security interest in and to all the Personal
Property.

 

3.02 Representations, Warranties and Covenants of Trustor. Trustor hereby
represents, warrants and covenants (which representations, warranties and
covenants shall survive the creation of any Secured Obligations or other
extensions of credit under the PPF Agreement) as of the date of this Deed of
Trust and as of the date of each extension of credit, as follows and
acknowledges and confirms that the Beneficiary is relying upon such
representations, warranties and covenants in entering into this Deed of Trust
and in extending credit to the Trustor:

 

(a) The Personal Property is not used or bought for personal, family,
residential, or household purposes;

 

(b) The tangible portion of the Personal Property will be kept on or at the Real
Property or Improvements and Trustor will not, without the prior written consent
of Beneficiary (not to be unreasonably withheld, but subject to any rights of
the Beneficiary to approve pursuant to the PPF Agreement), remove the Personal
Property or any portion thereof therefrom;

 

(c) Trustor hereby authorizes Beneficiary (in Beneficiary’s sole discretion) to
file one or more financing statements and continuations and/or execute one or
more fixture filings and continuations pursuant to the Utah Uniform Commercial
Code as in effect from time to time in the State of Utah, in form satisfactory
to Beneficiary, and will pay the cost of recording and filing the same in all
public offices wherever recording or filing is deemed by Beneficiary to be
necessary or desirable;

 

(d) Trustor is duly qualified to conduct business in the State of Utah. Trustor
does not do business under any trade name except as previously disclosed in
writing to Beneficiary. Trustor will immediately notify Beneficiary in writing
of any change in its place of business or the adoption or change of any
organizational name, trade name or fictitious business name, and will upon
request of Beneficiary, authorize any additional financing statements or execute
any other certificates necessary to reflect the adoption or change in trade name
or fictitious business name. Trustor will also promptly notify Beneficiary of
any change of Trustor’s organizational identification number;

 

(e) Trustor currently has and shall continue to hold until this Deed of Trust is
terminated and released in full, the leasehold estate in the Leased Premises
that comprises a portion of the Trust Estate free and clear of all liens and
encumbrances, subject to Permitted Encumbrances, and Trustor has full right,
power and authority to convey and mortgage the same and to execute this Deed of
Trust;

 

(f) Trustor’s exact legal name and address are correctly set forth in the
introductory paragraph of this Deed of Trust; and

 

(g) Trustor’s organizational identification number assigned by the jurisdiction
of formation is correctly set forth on the first page of this Deed of Trust.

 



11

 

 

3.03 Use of Personal Property by Trustor. Until the occurrence of an event of
default hereunder or under any other Loan Document, Trustor may have possession
of the Personal Property and use it in any lawful manner not inconsistent with
this Deed of Trust and not inconsistent with any policy of insurance thereon.

 

3.04 Remedies.

 

(a) In addition to the remedies provided in Section 4.02 hereof, upon the
occurrence and during the continuance of an event of default, Beneficiary may,
at its option, and subject to applicable law, do any one or more of the
following:

 

(i) Either personally, or by means of a court appointed receiver, take
possession of all or any of the Personal Property and exclude therefrom Trustor
and all others claiming under Trustor, and thereafter hold, store, use, operate,
manage, maintain and control, make repairs, replacements, alterations, additions
and improvements to and exercise all rights and powers of Trustor with respect
to the Personal Property or any part thereof. In the event Beneficiary demands,
or attempts to take, possession of the Personal Property in the exercise of any
rights under this Deed of Trust, Trustor agrees to promptly turn over and
deliver possession thereof to Beneficiary;

 

(ii) Without notice to or demand upon Trustor, make such payments and do such
acts as Beneficiary may deem necessary to protect its security interest in the
Personal Property (including, without limitation, paying, purchasing, contesting
or compromising any Lien or encumbrance, whether superior or inferior to such
security interest) and in exercising any such powers or authority to pay all
expenses (including, without limitation, litigation costs and reasonable
attorneys’ fees) incurred in connection therewith;

 

(iii) Require Trustor from time to time to assemble the Personal Property, or
any portion thereof, at a place designated by Beneficiary and reasonably
convenient to both parties, and deliver promptly such Personal Property to
Beneficiary, or an agent or representative designated by Beneficiary.
Beneficiary, and its agents and representatives, shall have the right to enter
upon any or all of Trustor’s premises and property to exercise Beneficiary’s
rights hereunder;

 

(iv) Realize upon the Personal Property or any part thereof as herein provided
or in any manner permitted by law and exercise any and all of the other rights
and remedies conferred upon Beneficiary by this Deed of Trust, any other
Facility Documents, or by law, either concurrently or in such order as
Beneficiary may determine;

 

12

 

 

(v) Sell or cause to be sold in such order as Beneficiary may determine, as a
whole or in such parcels as Beneficiary may determine, the Personal Property;

 

(vi) Sell, lease, or otherwise dispose of the Personal Property at public sale,
upon terms and in such manner as Beneficiary may determine. Beneficiary may be a
purchaser at any sale; and

 

(vii) Exercise any other remedies of a secured party under the Utah Uniform
Commercial Code or any other applicable law.

 

(b) Unless the Personal Property is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Beneficiary
shall give Trustor at least ten (10) days’, or such longer time as may be
required by applicable law, prior written notice of the time and place of any
public sale of the Personal Property or other intended disposition thereof to be
made. Such notice may be mailed to Trustor at the address identified in Section
5.04. If Beneficiary fails to comply with this Section 3.04 in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of law under the Utah Uniform Commercial Code (or under the
Uniform Commercial Code, enforced from time to time, in any other state, or law
of similar import in any other foreign jurisdiction, to the extent the same is
the applicable law).

 

(c) The proceeds of any sale under Section 3.04(a) shall be applied as set forth
in the PPF Agreement to the extent not inconsistent with Utah law.

 

(d) Beneficiary shall have the right to enforce one or more remedies hereunder,
successively or concurrently, and such action shall not operate to estop or
prevent Beneficiary from pursuing any further remedy that it may have. Any
repossession or retaking or sale of the Personal Property pursuant to the terms
hereof shall not operate to release Trustor until full payment of any deficiency
has been made in cash.

 

(e) Beneficiary may comply with any applicable state or federal law or
regulatory requirements in connection with a disposition of the Personal
Property and such compliance will not be considered to affect adversely the
commercial reasonableness of any sale of the Personal Property.

 

(f) Beneficiary may sell the Personal Property without giving any warranties as
to such property, and may specifically disclaim any warranties of title,
merchantability, fitness for a particular purpose or the like, and this
procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Personal Property. Trustor acknowledges that a
private sale of the Personal Property may result in less proceeds than a public
sale.

 

(g) Trustor acknowledges that the Personal Property may be sold at a loss to
Trustor and that, in such event, Beneficiary shall have no liability or
responsibility to Trustor for such loss.

 

13

 

 

Beneficiary shall have the right to enforce one or more remedies hereunder,
successively or concurrently, and such action shall not operate to estop or
prevent Beneficiary from pursuing any further remedy that it may have. Any
repossession or retaking or sale of the Personal Property pursuant to the terms
hereof shall not operate to release Trustor until full payment of any deficiency
has been made in cash.

 

3.05 Security Agreement. This Deed of Trust constitutes and shall be deemed to
be a “security agreement” for all purposes of the Utah Uniform Commercial Code
and Beneficiary shall be entitled to all the rights and remedies of a “secured
party” under such Utah Uniform Commercial Code. As a security agreement this
Deed of Trust covers all assets of the Trustor, whether now owned or hereafter
acquired or arising and wherever located.

 

3.06 Fixture Filing; As-Extracted Collateral. Upon its recording in the real
property records, this Deed of Trust shall be effective as a financing statement
filed as a fixture filing and against as-extracted collateral under Section
9-502 of the Utah Uniform Commercial Code. In addition, a carbon, photographic
or other reproduced copy of this Deed of Trust and/or any financing statement
relating hereto shall be sufficient for filing and/or recording as a financing
statement. The filing of any other financing statement relating to any personal
property, rights or interests described herein shall not be construed to
diminish any right or priority hereunder.

 

3.07 Authorization to File Financing Statements; Power of Attorney. Trustor
hereby authorizes Beneficiary at any time and from time to time to file any
initial financing statements, amendments thereto, and continuation statements
with respect to the Trust Estate with or without signature of Trustor as
authorized by applicable law. For purposes of such filing, Trustor agrees to
furnish any information reasonably requested by Beneficiary promptly upon
request by Beneficiary. Trustor also ratifies its authorization for Beneficiary
to have filed any like initial financing statements, amendments thereto, or
continuation statements if filed prior to the date of this Deed of Trust.
Trustor hereby irrevocably constitutes and appoints Beneficiary and any officer
or agent of Beneficiary, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Trustor or in Trustor’s own name to execute in Trustor’s name any such
documents and to otherwise carry out the purposes of this Section 3.07, to the
extent that Trustor’s authorization above is not sufficient. To the extent
permitted by law, Trustor hereby ratifies and affirms all acts said
attorneys-in-fact shall lawfully do, have done in the past, or caused to be done
in the future by virtue hereof. This power of attorney is a power coupled with
an interest and shall he irrevocable.

 

ARTICLE 4

REMEDIES UPON DEFAULT

 

4.01 Events of Default. In addition to any events of default described in
Section 13(1) of the PPF Agreement, which shall likewise be an event of default
hereunder, each of the following shall constitute an event of default:

 

(a) The occurrence of any default or event of default arising under or in
connection with this Deed of Trust.

 



14

 

 

(b) The occurrence of any default or event of default arising under or in
connection with the PPF Agreement or any of the Secured Obligations.

 

(c) At any time after termination of the PPF Agreement, the occurrence of any
default, event of default, early termination event or breach arising under or in
connection with any other Loan Document and the expiration of any cure period
applicable thereto.

 

(d) The commencement by Trustor or any other Obligor or by any other Person of
proceedings for the dissolution, liquidation or winding up of Trustor or any
other Obligor or for the suspension of operations of Trustor or any other
Obligor (other than such proceedings commenced by another Person which are
diligently defended and are discharged, vacated or stayed within thirty days
after commencement).

 

(e) If Trustor or any other Obligor ceases or threatens to cease to carry on its
business or is adjudged or declared bankrupt or insolvent or admits its
inability to pay its debts generally as they become due or fails to pay its
debts generally as they become due or makes an assignment for the benefit of
creditors, petitions or applies to any tribunal for the appointment of a
receiver or trustee for it or for any part of its property (or such a receiver
or trustee is appointed for it or any part of its property), or commences (or
any other Person commences) any proceedings relating to it under any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction whether now or hereafter in
effect (other than such proceedings commenced by another Person which arc
diligently defended and are discharged, vacated or stayed within thirty days
after commencement), or by any act indicates its consent to, approval of, or
acquiescence in, any such proceeding for it or for any part of its property, or
suffers the appointment of any receiver or trustee, sequestrator or other
custodian.

 

4.02 Remedies Upon Event of Default. Upon the occurrence of an event of default,
Beneficiary may, at its option, declare all or any part of the Secured
Obligations immediately due and payable without any presentment, demand, protest
or notice of any kind. In addition, upon the occurrence of any event of default,
Trustee and Beneficiary shall have the following rights and remedies set forth
in Sections 4.02 through 4A0.

 

Notwithstanding the foregoing, Trustee and Beneficiary shall have all powers,
rights and remedies under applicable law whether or not specifically or
generally granted or described in this Deed of Trust. Nothing contained herein
shall be construed to impair or to restrict such powers, rights and remedies or
to preclude any procedures or process otherwise available to trustees or
beneficiaries under deeds of trust in the State of Utah. Trustee and
Beneficiary, and each of them, shall be entitled to enforce the payment and
performance of any indebtedness or obligations secured hereby and to exercise
all rights and powers under this Deed of Trust, the PPF Agreement or under any
other Loan Document or other agreement or any laws now or hereafter in force,
notwithstanding the fact that some or all of the indebtedness and obligations
secured hereby may now or hereafter be otherwise secured, whether by mortgage,
deed of trust, pledge, lien, assignment or otherwise. Neither the acceptance of
this Deed of Trust nor its enforcement, whether by court action or pursuant to
the power of sale or other powers contained herein, shall prejudice or in any
manner affect Trustee’s or Beneficiary’s right to realize upon or enforce any
other rights or security now or hereafter held by Trustee or Beneficiary.
Trustee and Beneficiary, and each of them, shall be entitled to enforce this
Deed of Trust and any other rights or security now or hereafter held by
Beneficiary or Trustee in such order and manner as they or either of them may in
their absolute discretion determine. No remedy herein conferred upon or reserved
to Trustee or Beneficiary is intended to be exclusive of any other remedy
contained herein or by law provided or permitted, but each shall be cumulative
and in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity. Every power or remedy given by any of the Facility
Documents, including the PPF Agreement and this Deed of Trust, to Trustee or
Beneficiary, or to which either of them may be otherwise entitled, may be
exercised, concurrently or independently, from time to time and as often as may
be deemed expedient by Trustee or Beneficiary, and either of them may pursue
inconsistent remedies. By exercising or by failing to exercise any right, option
or election hereunder, Beneficiary shall not be deemed to have waived any
provision hereof or to have released Trustor from any of the obligations secured
hereby unless such waiver or release is in writing and signed by Beneficiary.

 



15

 

 

4.03 Entry; Appointment of Receiver. Subject to the provisions of Utah Code
78B-21-101 — 78B-21-129, the rights and obligations of the parties as expressed
therein being incorporated herein by reference, Beneficiary in person or by
agent or by court-appointed receiver may, at its option, without any action on
its part being required, without in any way waiving such event of default, with
or without the appointment of a receiver, or an application therefore:

 

(a) Subject to the terms and conditions of the Ground Lease, take possession of
the Trust Estate or any part thereof and conduct tests of, manage or hire a
manager to manage, lease, operate and sell or convey all or any part of the
Trust Estate, on such terms and for such period of time as Beneficiary or a
court-appointed receiver may deem proper, with full power to make, from time to
time, all alterations, renovations, repairs or replacements thereto as may seem
proper to Beneficiary;

 

(b) With or without taking possession of the Trust Estate, collect and receive
all Rents, notify tenants under the Subleases or any other parties in possession
of the Trust Estate to pay Rents directly to Beneficiary, its agent or a
court-appointed receiver and apply such Rents to the payment of:

 

(i) all costs and expenses incident to taking and retaining possession of the
Trust Estate (including the cost of any receivership), management and operation
of the Trust Estate, keeping the Trust Estate properly insured and all
alterations, renovations, repairs and replacements to the Trust Estate;

 

(ii) all taxes, charges, claims, assessments, and any other liens which may be
prior in lien or payment to this Deed of Trust or the PPF Agreement, and
premiums for insurance, with interest on all such items; and

 

(iii) the indebtedness secured hereby together with all costs and attorneys’
fees, in such order or priority as to any of such items as Beneficiary in its
sole discretion may determine, any statute, law, custom or use to the contrary
notwithstanding;

 

16

 

 

(c) Exclude Trustor, its agents and servants, wholly from the Trust Estate;

 

(d) Have joint access with Trustor to the books, papers and accounts of Trustor
relating to the Trust Estate, at the expense of Trustor;

 

(e) Commence, appear in and/or defend any action or proceedings purporting to
affect the interests, rights, powers and/or duties of Beneficiary hereunder,
whether brought by or against Trustor or Beneficiary; and

 

(f) Pay, purchase, contest or compromise any claim, debt, lien, charge or
encumbrance which in the judgment of Beneficiary may affect or appear to affect
the interest of Beneficiary or the rights, powers and/or duties of Beneficiary
hereunder.

 

Trustee or Beneficiary, as a matter of right with or without notice to Trustor
or anyone claiming under it and without regard to the then value of the Real
Property or the interest of Trustor therein, shall have the right to apply to
any court having jurisdiction to appoint a receiver or receivers to take charge
of the Real Property or any portion thereof. Any such receiver or receivers
shall have all of the usual and customary powers and duties of receivers in like
or similar cases and all of the powers and duties of Beneficiary in case of
entry as provided hereinabove, including without limitation, the right to
collect and receive Rents, and shall serve without posting a bond. All such
Rents paid to Trustee or Beneficiary or collected by such receiver shall be
applied as provided for in Section 4.03(b) above. Trustor for itself and any
subsequent owner of the Trust Estate hereby waives any and all defenses to the
application for such receiver and hereby irrevocably consents to such
appointment without notice of any application therefore.

 

The receipt by Beneficiary of any Rents pursuant to this Deed of Trust after the
institution of foreclosure or other proceedings under this Deed of Trust (other
than payment constituting payment in full of the outstanding Secured
Obligations) shall not cure any such event of default or affect such proceedings
or any sale pursuant thereto. After deducting the expenses and amounts set forth
above in this Section 4.03, as well as just and reasonable compensation for all
Beneficiary’s employees and other agents (including, without limitation,
reasonable and actual attorneys’ fees and management and rental commissions)
engaged and employed, the moneys remaining, at the option of Beneficiary, may be
applied to the indebtedness secured hereby. Whenever all amounts due on and
performance under the PPF Agreement and under this Deed of Trust shall have been
paid and performed and all events of default have been cured and any such cure
has been accepted by Beneficiary, Beneficiary shall surrender possession to
Trustor. The same right of entry, however, shall exist if any subsequent event
of default shall occur; provided, however, neither Trustee nor Beneficiary shall
be under any obligation to make any of the payments or do any of the acts
referred to in this Section 4.03.

 

4.04 Judicial Action. Beneficiary may bring an action in any court of competent
jurisdiction to foreclose this instrument or to enforce any of the covenants and
agreements hereof. The Trust Estate may be foreclosed in parts or as an
entirety.

 



17

 

 

4.05 Power of Sale. Subject to the provisions of Utah Code 57-1-23 — 57-1-34,
the rights and obligations of the parties as expressed therein being
incorporated herein by reference Beneficiary may elect to cause the Trust Estate
or any part thereof to be sold under the power of sale herein granted in any
manner permitted by applicable law. Should Beneficiary elect to sell the Trust
Estate or any part thereof, which is real property as provided above,
Beneficiary or Trustee shall give such notice of default and election to sell as
may then be required by law. Thereafter, upon the expiration of such time and
the giving of such notice of sale as may then be required by law, and without
the necessity of any demand on Trustor, Trustee, at the time and place specified
in the notice of sale, shall sell the Trust Estate or any part thereof, in one
or multiple sales, at public auction to the highest bidder for cash in lawful
money of the United States payable at time of sale or sales. One or multiple
sales of all or any portion of the Trust Estate are hereby authorized and may be
held in Beneficiary’s or Trustee’s sole discretion. One sale shall not
extinguish or terminate this Deed of Trust unless or until all of the Trust
Estate has been sold and transferred, as determined by Beneficiary and Trustee
in their sole discretion. Trustee may, and upon request of Beneficiary shall,
from time to time, postpone any sale hereunder in the manner required by law. If
the Trust Estate, including the Real Property, consists of several lots, parcels
or items of property, Beneficiary and/or Trustee may hold one or multiple sales
of all or any portion of the Trust Estate. In any of such sale(s), Beneficiary
and/or Trustee may designate the order in which such lots, parcels or items
shall be offered for sale or sold. Any person, including Trustor, Trustee or
Beneficiary, may purchase at any sale hereunder, and Beneficiary shall have the
right to purchase at any sale hereunder by crediting upon the bid price the
amount of all or any part of the indebtedness hereby secured plus interest, late
charges, prepayment fees, and reasonable attorneys’ fees and trustees’ fees, as
herein provided. Should Beneficiary desire that more than one sale or other
disposition of the Trust Estate, including the Real Property, be conducted,
Beneficiary may, at its option, cause the same to be conducted simultaneously,
or successively, on the same day, or at such different times and in such order
as Beneficiary may deem to be in its best interests, and no such sale shall
terminate or otherwise affect the lien of this Deed of Trust on any part of the
Trust Estate not sold until all indebtedness secured hereby has been fully paid.
In the event of default of any purchaser, Trustee shall have the right to resell
the Trust Estate as set forth above. Upon any sale hereunder, Trustee shall
execute and deliver to the purchaser or purchasers a deed or deeds conveying the
property so sold, but without any covenant or warranty whatever, express or
implied, whereupon such purchaser or purchasers shall be let into immediate
possession; and the recitals of facts in any such deed or deeds such as default,
the giving of notice of default and notice of sale, and other facts affecting
the regularity or validity of such sale or disposition, shall be conclusive
proof of the truth of such facts and any such deed or deeds shall be conclusive
against all persons as to such facts recited therein.

 

4.06 Rescission of Notice of Default. Beneficiary, from time to time before
Trustee’s sale, public sale or deed in lieu of foreclosure, may rescind any such
notice of breach or default and of election to cause the Trust Estate to be sold
by executing and delivering to Trustee a written notice of such rescission,
which notice, when recorded, shall also constitute a cancellation of any prior
declaration of default and demand for sale or such documents as may be required
by the laws of the state in which the Real Property is located to effect such
rescission. The exercise by Beneficiary of such right of rescission shall not
constitute a waiver of any breach or event of default then existing or
subsequently occurring, or impair the right of Beneficiary to execute and
deliver to Trustee, as above provided, other declarations of default and demand
for sale, and notices of breach or default, and of election to cause the Trust
Estate, including the Real Property, to be sold to satisfy the obligations
hereof, nor otherwise affect any provision, agreement, covenant or condition of
the PPF Agreement and/or of this Deed of Trust or any of the rights, obligations
or remedies of the parties hereunder.

 



18

 

 

4.07 Beneficiary’s Remedies Respecting Trust Estate. Beneficiary may realize
upon the Trust Estate, enforce and exercise all of Trustor’s rights, powers,
privileges and remedies in respect of the Trust Estate, dispose of or otherwise
deal with the Trust Estate in such order as Beneficiary may in its discretion
determine, and exercise any and all other rights, powers, privileges and
remedies afforded to a secured party under the laws of the state in which the
Real Property is located as well as all other rights and remedies available at
law or in equity.

 

4.08 Proceeds of Sales. The proceeds of any sale(s) made under or by virtue of
this Article 4, together with all other sums which then may be held by Trustee
or Beneficiary under this Deed of Trust, whether under the provisions of this
Article 4 or otherwise, shall be applied, subject to applicable law, as follows:

 

(a) To the payment of the costs, fees and expenses of sale and of any judicial
proceedings wherein the same may be made, including the cost of evidence of
title in connection with the sale, compensation to Trustee and Beneficiary, and
to the payment of all expenses, liabilities and advances made or incurred by
Trustee under this Deed of Trust, together with interest on all advances made by
Trustee at the interest rate applicable under the PPF Agreement, but limited to
any maximum rate permitted by law to be charged by Trustee;

 

(b) To the payment of any and all sums expended by Beneficiary under the terms
hereof, not then repaid, with accrued interest at the default interest rate
equal to the default interest rate provided for in the PPF Agreement, as
determined by Beneficiary, and all other Secured Obligations required to be paid
by Trustor pursuant to any provisions of this Deed of Trust, or the PPF
Agreement, or any of the other Facility Documents, including, without
limitation, all expenses, liabilities and advances made or incurred by
Beneficiary under this Deed of Trust or in connection with the enforcement
thereof, together with interest thereon as herein provided;

 

(c) To the payment of the entire amount of then due, owing or unpaid Secured
Obligations, and any other obligation secured hereby, with interest on the
unpaid principal at the rate set forth therein from the date of advancement
thereof until the same is paid in full; and then

 

(d) The remainder, if any, to the person or persons, including Trustor, legally
entitled thereto.

 

4.09 Waiver of Marshaling, Rights of Redemption, Homestead and Valuation.

 

(a) Trustor, for itself and for all persons hereafter claiming through or under
it or who may at any time hereafter become holders of liens junior to the lien
of this Deed of Trust, hereby expressly waives and releases all rights to direct
the order in which any of the Trust Estate shall be sold in the event of any
sale or sales pursuant hereto and to have any of the Trust Estate and/or any
other property now or hereafter constituting security for any of the
indebtedness secured hereby marshaled upon any foreclosure of this Deed of Trust
or of any other security for any of said indebtedness, subject to any statutory
right of Trustor to direct the order in which the Trust Estate shall be sold.

 



19

 

 

(b) To the fullest extent permitted by law, Trustor, for itself and all who may
at any time claim through or under it, hereby expressly waives, releases and
renounces all rights of redemption from any foreclosure sale, all rights of
homestead, exception, monitoring reinstatements, forbearance, appraisement,
valuation, stay and all rights under any other laws which may be enacted
extending the time for or otherwise affecting enforcement or collection of the
PPF Agreement, the debt and obligations evidenced thereby, or this Deed of
Trust.

 

(c) To the fullest extent permitted by law, Trustor, for itself and all who may
at any time claim through or under it, hereby expressly waives, releases and
renounces all rights to assert any statutory or common law right of partition
with respect to the Trust Estate and agree not to assert any such right so long
as this Deed of Trust is a lien on the Trust Estate.

 

4.10 Remedies Cumulative. No remedy herein conferred upon or reserved to Trustee
or Beneficiary is intended to be exclusive of any other remedy herein or by law
provided, but each shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. No delay or omission of Trustee or Beneficiary to exercise any right or
power accruing upon any event of default shall impair any right or power or
shall be construed to be a waiver of any event of default or any acquiescence
therein. Every power and remedy given by this Deed of Trust to Trustee or
Beneficiary may be exercised separately, successively or concurrently from time
to time as often as may be deemed expedient by Trustee or Beneficiary. If there
exists additional security for the performance of the obligations secured
hereby, Beneficiary, at its sole option, and without limiting or affecting any
of its rights or remedies hereunder, may exercise any of the rights and remedies
to which it may be entitled hereunder either concurrently with whatever rights
and remedies it may have in connection with such other security or in such order
as it may determine. Any application of any amounts or any portion thereof held
by Beneficiary at any time as additional security or otherwise, to any
indebtedness secured hereby shall not extend or postpone the due dates of any
payments and performance due from Trustor to Beneficiary hereunder or under the
PPF Agreement, or under any other Facility Documents, or change the amounts of
any such payments or otherwise be construed to cure or waive any default or
notice of default hereunder or invalidate any act done pursuant to any such
default or notice.

 

4.11 Request for Notice. Trustor hereby requests a copy of any notice of default
and that any notice of sale hereunder be mailed to it as set forth in Section
5.04.

 

20

 

 

ARTICLE 5

MISCELLANEOUS

 

5.01 Change, Discharge, Termination, or Waiver. No provision of this Deed of
Trust may be changed, discharged, terminated, or waived except in a writing
signed by the party against whom enforcement of the change, discharge,
termination, or waiver is sought. No failure on the part of Beneficiary to
exercise and no delay by Beneficiary in exercising any right or remedy under the
Facility Documents or under the law shall operate as a waiver thereof.

 

5.02 Trustor Waiver of Rights. Without limiting any other waivers set forth
herein and in addition to such waivers, Trustor waives, to the extent permitted
by law, (a) the benefit of all laws now existing or that may hereafter be
enacted providing for any appraisement before sale of any portion of the Trust
Estate, (b) all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature or declare due the Secured Obligations
and marshaling in the event of foreclosure of the liens hereby created, and (c)
all rights and remedies that Trustor may have or be able to assert by reason of
the laws of the State of Utah pertaining to the rights and remedies of sureties.

 

5.03 Reconveyance by Trustee. Upon satisfaction of all the Secured Obligations,
Beneficiary shall request Trustee to reconvey the Trust Estate and shall
surrender this Deed of Trust and any other document evidencing the Secured
Obligations to Trustee. Trustee shall reconvey the Trust Estate without warranty
to the person or persons legally entitled thereto. Such person or persons shall
pay Trustee’s reasonable costs incurred in so reconveying the Trust Estate. The
grantee in any reconveyance may be described as “the person or persons legally
entitled thereto”.

 

5.04 Notices. All notices, requests, demands or other communications pursuant
hereunder shall be made at the addresses, in the manner and with the effect
provided in the PPF Agreement or at such other address as shall have been
furnished in writing by any Person described above to the party required to give
notice hereunder. Trustor specifically requests that a copy of any notice of
default and a copy of any notice of sale under this Deed of Trust be mailed to
Trustor at the address for Trustor specified above.

 

5.05 Acceptance by Trustee. Trustee accepts this Trust when this Deed of Trust,
duly executed and acknowledged, is made a public record as provided by law.

 

5.06 Captions and References. The headings at the beginning of each section of
this Deed of Trust are solely for convenience and are not part of this Deed of
Trust. Unless otherwise indicated, each reference in this Deed of Trust to a
section or an exhibit is a reference to the respective section herein or exhibit
hereto.

 

5.07 Invalidity of Certain Provisions. If any provision of this Deed of Trust is
unenforceable, the enforceability of the other provisions shall not be affected
and they shall remain in full force and effect. If the lien of this Deed of
Trust is invalid or unenforceable as to any part of the Secured Obligations, or
if the lien is invalid or unenforceable as to any part of the Trust Estate, the
unsecured or partially secured portion of the Secured Obligations shall be
completely paid prior to the payment of the remaining and secured or partially
secured portion of the Secured Obligations, and all payments made on the Secured
Obligations, whether voluntary or under foreclosure or other enforcement action
or procedure, shall be considered to have been first paid on and applied to the
full payment of that portion of the Secured Obligations which are not secured or
fully secured by the lien of this Deed of Trust.

 



21

 

 

5.08 Subrogation. To the extent that proceeds of the Secured Obligations are
used to pay any outstanding lien, charge or prior encumbrance against the Trust
Estate, such proceeds have been or will be advanced by Beneficiary at Trustor’s
request and Beneficiary shall be subrogated to any and all rights and liens held
by any owner or holder of such outstanding liens, charges and prior
encumbrances, irrespective of whether said liens, charges or encumbrances are
released.

 

5.09 Attorneys’ Fees. If any or all of the Secured Obligations are not paid or
performed when due or if an event of default occurs, Trustor agrees to pay all
costs of enforcement and collection and preparation therefore (including,
without limitation, reasonable attorneys’ fees) whether or not any action or
proceeding is brought (including, without limitation, all such costs incurred in
connection with any bankruptcy, receivership, or other court proceedings
(whether at the trial or appellate level)), together with interest therein from
the date of demand at the rate described in the PPF Agreement.

 

5.10 Governing Law. This Deed of Trust and the obligations secured hereby,
including the Secured Obligations, and the agreements of any person or entity to
pay or perform the obligations secured hereby shall be governed by and construed
according to the laws of the State of Utah, without giving effect to conflict of
law principles, except to the extent expressly provided otherwise in a Loan
Document. Any procedures provided herein for such remedies shall be modified and
replaced with, where inconsistent with or required by, any procedures or
requirements of the laws of the state in which the Real Property is located.

 

5.11 Joint and Several Obligations. If this Deed of Trust is signed by more than
one party as Trustor, all obligations of Trustor herein shall be the joint and
several obligations of each party executing this Deed of Trust as Trustor.

 

5.12 Number and Gender. In this Deed of Trust the singular shall include the
plural and the masculine shall include the feminine and neuter gender and vice
versa, if the context so requires.

 

5.13 Counterparts. This document may be executed and acknowledged in
counterparts, all of which executed and acknowledged counterparts shall together
constitute a single document. Signature and acknowledgment pages may be detached
from the counterparts and attached to a single copy of this document to form
physically one document, which may be recorded.

 

5.14 No Merger of Lease. If both the lessor’s and lessee’s estate under any
lease or any portion thereof which constitutes a part of the Trust Estate shall
at any time become vested in one owner, this Deed of Trust and the lien created
hereby shall not be destroyed or terminated by application of the doctrine of
merger unless Beneficiary so elects as evidenced by recording a written
declaration executed by Beneficiary so stating, and, unless and until
Beneficiary so elects, Beneficiary shall continue to have and enjoy all of the
rights and privileges of Beneficiary as to the separate estates. In addition,
upon the foreclosure of the lien created by this Deed of Trust on the Trust
Estate pursuant to the provisions hereof, any leases or subleases then existing
and affecting all or any portion of the Trust Estate shall not be destroyed or
terminated by application of the law of merger or as a matter of law or as a
result of such foreclosure unless Beneficiary or any purchaser at such
foreclosure sale shall so elect. No act by or on behalf of Beneficiary or any
such purchaser shall constitute a termination of any lease or sublease unless
Beneficiary or such purchaser shall give written notice thereof to such tenant
or subtenant.

 



22

 

 

5.15 INTEGRATION. THE WRITTEN PPF AGREEMENT, THIS DEED OF TRUST AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
PURSUANT TO UTAH CODE ANNOTATED SECTION 25 5 4, TRUSTOR IS NOTIFIED THAT THE PPF
AGREEMENT, THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY
ALLEGED PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

5.16 Binding Effect. This Deed of Trust will be binding upon, and inure to the
benefit of, Trustor, Trustee and Beneficiary and their respective successors and
assigns. Trustor may not delegate its obligations under this Deed of Trust.

 

5.17 Time of the Essence. Time is of the essence with regard to the each
provision of this Deed of Trust as to which time is a factor.

 

5.18 Survival. The representations, warranties, and covenants of the Trustor
under this Deed of Trust shall survive the execution and delivery of the Deed of
Trust and the extension of credit under the PPF Agreement.

 

5.19 Agreement Controls. This Deed of Trust and the PPF Agreement are intended
to supplement and complement each other and shall, where possible, be thus
interpreted. If, however, any provision of this Deed of Trust irreconcilably
conflicts with a provision of the PPF Agreement, the terms of the PPF Agreement
shall govern and control.

 

5.20 Intended Agreement. This Deed of Trust is the result of arms-length
negotiations between parties of roughly equivalent bargaining power and
expresses the complete, actual and intended agreement of the parties. This Deed
of Trust shall not be construed for or against either party as a result of its
participation, or the participation of its counsel, in the preparation and/or
drafting of this Deed of Trust or any exhibit thereto.

 

5.21 Trustee Provisions. Trustee accepts this Trust when this Deed of Trust,
duly executed and acknowledged is made a public record as provided by law. The
Trust created hereby is irrevocable by Trustor. Trustee, upon presentation to it
of an affidavit signed by or on behalf of Beneficiary, setting forth any facts
showing a default by Trustor under any of the terms or conditions of this Deed
of Trust, is authorized to accept as true and conclusive all facts and
statements in such affidavit and to act hereunder in complete reliance thereon.
Except as may be required by applicable law, Trustee shall be under no
obligation to notify any party hereof of any action or proceeding of any kind in
which Trustor, Beneficiary and/or Trustee shall be a party, unless brought by
Trustee, or of any pending sale under any other deed of trust. The necessity of
Trustee’s making oath, filing inventory or giving bond as security for the
execution of this Deed of Trust, as may now be or hereafter required by the laws
of the state in which the Real Property is located, is hereby expressly waived.

 



23

 

 

5.22 Trustor agrees and acknowledges that if the Trust Estate, or any portion
thereof, is “Environmentally Impaired” within the meaning of Utah Code Ann.
§78B-6-909 (or any successor or replacement statute), Beneficiary may elect to
(i) waive the lien of this Deed of Trust against the Environmentally Impaired
Trust Estate or any portion thereof and instead exercise the remedies of an
unsecured creditor including the right to reduce its claims to judgment against
Trustor; or (ii) exercise its remedies under this Deed of Trust including the
right to obtain a deficiency judgment.

 

ARTICLE 6

PROVISIONS RELATING TO LEASEHOLD RIGHTS

 

6.01 Representations, Warranties and Covenants. Trustor represents and warrants
to Beneficiary that (a) the Ground Lease is unmodified and in full force and
effect, (b) all rent and other charges therein have been paid to the extent they
are payable to the date hereof, (c) Trustor enjoys, subject to the terms and
conditions of the Ground Lease, the quiet and peaceful possession of the
property demised or granted thereby, (d) Trustor is not in default under any of
the terms thereof and there are no existing circumstances which, with the
passage of time or the giving of notice or both, would constitute an event of
default thereunder, and (e) to Trustor’s knowledge, the Lessor thereunder is not
in default under any of the terms or provisions thereof on the part of the
Lessor to be observed or performed (but this statement is made for the benefit
of and may only be relied upon by Beneficiary). Trustor shall promptly pay, when
due and payable, the rent and other charges payable pursuant to the Ground
Lease, and will timely perform and observe all of the other terms, covenants and
conditions required to be performed and observed by Trustor as lessee or grantee
under the Ground Lease. Trustor shall notify Beneficiary in writing of any
default by Trustor in the performance or observance of any terms, covenants or
conditions on the part of Trustor to be performed or observed under the Ground
Lease within ten (10) days after Trustor knows of such default. Trustor shall,
promptly following the receipt thereof, deliver a copy of any notice of default
given to Trustor by the Lessor pursuant to the Ground Lease and promptly notify
Beneficiary in writing of any default by the Lessor in the performance or
observance of any of the terms, covenants or conditions on the part of the
Lessor to be performed or observed thereunder. Unless required under the terms
of the Ground Lease, except as set forth in the PPF Agreement, Trustor shall
not, without the prior written consent of Beneficiary (which may be granted or
withheld in Beneficiary’s sole and absolute discretion) (i) terminate or
surrender the Ground Lease, (ii) fail to exercise any option to extend the term
of the Ground Lease, or (iii) enter into any modification of the Ground Lease
that materially impairs the practical realization of the security interests
granted by this Deed of Trust, and any such attempted termination, modification
or surrender without Beneficiary’s written consent shall be void. Trustor shall,
within thirty (30) days after written request from Beneficiary, use commercially
reasonable efforts to obtain from the Lessor and deliver to Beneficiary a
certificate stating that the Ground Lease is in full force and effect, is
unmodified or, if the Ground Lease has been modified, the date of each
modification (together with copies of each such modification), that no notice of
termination thereof has been served on Trustor, stating that to the Lessor’s
knowledge, no default or event which with notice or lapse of time (or both)
would reasonably be expected to become a default is existing under the Ground
Lease, stating the date to which rent and other changes thereunder have been
paid, and specifying the nature of any defaults, if any, and containing such
other statements and representations as may be reasonably requested by
Beneficiary.

 



24

 

 

6.02 No Merger; Acquisition; Power of Attorney. So long as any of the Secured
Obligations remain unpaid or unperformed, the title to and/or the leasehold
estate in the premises subject to the Ground Lease shall not merge but shall
always be kept separate and distinct notwithstanding the union of such estates
in the Lessor or Trustor, on in a third party, by purchase or otherwise. If
Trustor acquires the fee title or any other estate, title or interest in the
property demised by the Ground Lease, or any part thereof, the lien of this Deed
of Trust shall attach to, cover and be a lien upon such acquired estate, title
or interest and the same shall thereupon be and become a part of the Trust
Estate with the same force and effect as if specifically encumbered herein.
Trustor agrees to execute all instruments and documents that Beneficiary may
reasonably require to ratify, confirm and further evidence the lien of this Deed
of Trust on the acquired estate, title or interest. Furthermore, Trustor hereby
appoints Beneficiary as its true and lawful attorney-in-fact to execute and
deliver, during the continuance of an event of default, all such instruments and
documents in the name and on behalf of Trustor and to exercise any rights under
the Ground Lease that Trustor is entitled to exercise (but without obligation on
the part of the Beneficiary to do so). This power, being coupled with an
interest, shall be irrevocable as long as any portion of the Secured Obligations
remains unpaid.

 

6.03 New Leases. If the Ground Lease is terminated prior to the natural
expiration of its term due to default by Trustor or any tenant or grantee
thereunder, and if, pursuant to the provisions of the Ground Lease, Beneficiary
or its designee shall acquire from the Lessor a new lease or claim of the
premises subject to the Ground Lease, Trustor shall have no right, title or
interest in or to such new lease, claim, the leasehold estate or other created
thereby, or renewal privileges therein contained.

 

6.04 No Assignment. Notwithstanding anything to the contrary contained herein,
this Deed of Trust shall not constitute an assignment of the Ground Lease within
the meaning of any provision thereof prohibiting its assignment and Beneficiary
shall have no liability or obligation thereunder by reason of its acceptance of
this Deed of Trust. Beneficiary shall be liable for the obligations of the
lessee arising out of the Ground Lease for only that period of time for which
Beneficiary is in possession of the Leased Premises or has acquired, by
foreclosure or otherwise, and is holding all of Trustor’s right, title and
interest therein.

 

6.05 Treatment of Ground Lease in Bankruptcy.

 

(a) If any lessor or grantor under the Ground Lease rejects or disaffirms, or
seeks or purports to reject or disaffirm, the Ground Lease pursuant to any
Bankruptcy Law, then Trustor shall not exercise the 365(h) Election (as
hereinafter defined) except as otherwise provided in this paragraph. To the
extent permitted by law, Trustor shall not suffer or permit the termination of
the Ground Lease by exercise of Trustor’s rights pursuant to Section 365(h) of
the US Bankruptcy Code (the “365(h) Election”) or otherwise without
Beneficiary’s consent. Trustor acknowledges that because the Ground Lease is a
primary element of Beneficiary’s security for the Secured Obligations, it is not
anticipated that Beneficiary would consent to termination of the Ground Lease.
If Trustor makes any 365(h) Election in violation of this Deed of Trust, then
such 365(h) Election shall be void and of no force or effect.

 



25

 

 

(b) Trustor hereby assigns to Beneficiary the 365(h) Election with respect to
the Ground Lease until the Secured Obligations have been satisfied in full.
Trustor acknowledges and agrees that the foregoing assignment of the 365(h)
Election and related rights is one of the rights that Beneficiary may use at any
time to protect and preserve Beneficiary’s other rights and interests under this
Deed of Trust. Trustor further acknowledges that exercise of the 365(h) Election
in favor of terminating the Ground Lease would constitute waste prohibited by
this Deed of Trust.

 

(c) Trustor acknowledges that if the 365(h) Election is exercised in favor of
Trustor’s remaining in possession under the Ground Lease, then Trustor’s
resulting occupancy rights, as adjusted by the effect of Section 365 of the U.S.
Bankruptcy Code, shall then be part of the Trust Estate and shall be subject to
the lien of this Deed of Trust.

 

6.06 Rejection of the Ground Lease by Landlords. If the lessor or grantor under
the Ground Lease rejects or disaffirms any the Ground Lease or purports or seeks
to disaffirm the Ground Lease pursuant to any Bankruptcy Law, then:

 

(a) Trustor shall remain in possession of the Leased Premises demised under the
Ground Lease so rejected or disaffirmed and shall perform all acts necessary for
Trustor to remain in such possession for the unexpired term of the Ground Lease,
whether the then existing terms and provisions of the Ground Lease require such
acts or otherwise; and

 

(b) All the terms and provisions of this Deed of Trust and the lien created by
this Deed of Trust shall remain in full force and effect and shall extend
automatically to all of Trustor’s rights and remedies arising at any time under,
or pursuant to, Section 365(h) of the U.S. Bankruptcy Code, including all of
Trustor’s rights to remain in possession of the Leased Premises.

 

[SIGNATURE PAGE FOLLOWS]

 



26

 

 

In Witness thereof, the owner and holder above named, and Brian Higley, Esquire,
as Successor Trustee, have caused this instrument to be executed, each in its
respective interest this              day of February, 2019.

 

DESERT HAWK GOLD CORP., a Nevada corporation       /s/ Rick Havenstrite      
Its President       /s/ Brian Higley   Brian Higley, Esquire  

 



 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

I. PATENTED MINING CLAIMS SITUATED IN TOOELE COUNTY, UTAH:

 

The indicated portions of the following 10 patented mining claims located within
Sections 18, 19 and 30, T8S, R17W and Sections 24 and 25, T8S, R18W, SLM, Tooele
County, Utah:

 

Claim Name   Lot or Mineral Survey Number   Portion           Atlantis   Lot 44
  Surface estate only           Columbia   Lot 43          I   Surface estate
only           Elephant   Lot 65   Surface estate only, and only that part of
the claim inside the black-dashed area on the map attached hereto as Exhibit C-1
          Fleet Wing   Lot 42   Surface estate only           Iron   Lot 46  
Surface estate only           Juniper   Lot 57   Surface estate only          
Neptune   Lot 40   Surface estate only, and only that part of the claim inside
the black-dashed area on the map attached hereto as Exhibit C-1           New
Baltimore   MS 4389   All           Paymaster No. 2   Lot 55   Surface estate
only           Sunshine   Lot 67   Surface estate only, and only that part of
the claim inside the black-dashed area on the map attached hereto as Exhibit C-1

 

 

 

 

II. UNPATENTED MINING CLAIMS SITUATED IN TOOELE COUNTY, UTAH:

 

The indicated portions of the following 66 unpatented mining claims located
within Sections 17, 18, 19, 20, 25 and 30 T8S, R17W, and Section 25, T8S, R18W,
SLM, Tooele County, Utah:

 

Claim Name   BLM Serial No.   Portion Clifton #7   UMC317850   Surface estate
only, and only that part of the claim inside the black-dashed area on the map
attached hereto as Exhibit C-1 Clifton #8   UMC317851   Surface estate only, and
only that part of the claim inside the black-dashed area on the map attached
hereto as Exhibit C-1 Clifton #10   UMC317853   Surface estate only Clifton #11
  UMC317854   Surface estate only Clifton #15   UMC317858   Surface estate only,
and only that part of the claim inside the black-dashed area on the map attached
hereto as Exhibit C-1 Clifton #17   UMC317860   Surface estate only, and only
that part of the claim inside the black-dashed area on the map attached hereto
as Exhibit C-1 Clifton #18   UMC317861   Surface estate only, and only that part
of the claim inside the black-dashed area on the map attached hereto as Exhibit
C-1 IP 6   UMC317901   Surface estate only, and only that part of the claim
inside the black-dashed area on the map attached hereto as Exhibit C-1 1P 14  
UMC369142   All IP 14A   UMC317911   Surface estate only IP 15   UMC3I7913  
Surface estate only IP 18   UMC317915   All IP 19   UMC317916   Surface estate
only IP 20   UMC317917   All IP 20A   UMC317918   All IP 21   UMC317919  
Surface estate only IP 22   UMC317920   All IP 22A   UMC317921   All IP 23  
UMC317922   All IP 24   UMC317923   All IP 25   UMC317924   All IP 26  
UMC317925   All _, IP 27   UMC317926   All IP 29   UMC317928   All IP 30  
UMC317929   All IP 31   UMC317930   All IP 32   UMC317931   All IP 33  
UMC317932   All IP 34   UMC317933   All IP 35   UMC317934   All IP 50  
UMC369143   All IP 51   UMC369144   All IP 53   UMC317948   Surface estate only

 

 

 

 

Claim Name   BLM Serial No.   Portion IP 54   UMC317949   All Pearl 215  
UMC369187   All Pearl 216   UMC369188   All Pearl 218   UMC369189   All Pearl
219   UMC369190   All Pearl 220   UMC369191   All        1 r Pearl 222  
UMC318009   All Pearl 222A   UMC318010   All Pearl 241   UMC369203   All Pearl
242   UMC369204   All Pearl 243   UMC369205   All Pearl 244   UMC369206   All
Pearl 245   UMC369207   All Pearl 246   UMC369208   All Pearl 266   UMC371747  
‘ All Pearl 267   LTMC371748   All Pearl 268   UMC318033   All Pearl 269  
UMC318034   All Pearl 270   UMC318035   All Pearl 275   UMC318036   All Pearl
276   UMC318037   All Pearl 292   UMC369217   All Pearl 293   UMC369218   All
Pearl 294   UMC3 I 8048   All Pearl 295   UMC318049   All Pearl 296   UMC318050
  All Pearl 322A   UMC369222   Surface estate only Pearl 325   UMC371749  
Surface estate only Pearl 325A   UMC369225   All Pearl 354   UMC318076   Surface
estate only Pearl 355   UMC318077   Surface estate only Pearl 356   UMC318078  
Surface estate only Pearl 357   UMC318079   Surface estate only

 

 

 

 

EXHIBIT A-1

 

[ex10-2_01.jpg]

 

 

 

 

EXHIBIT B

 

DESCRIPTION OF PERSONAL PROPERTY

 

Capitalized terms used in this Exhibit have the meanings assigned in the body of
the Deed of Trust.

 

(a) All personal property (including, without limitation, all goods, supplies,
equipment, furniture, furnishings, fixtures, machinery, inventory, and
construction materials and software embedded in any of the foregoing) in which
Trustor now or hereafter acquires an interest or right, which is now or
hereafter located on or affixed to the Real Property or the Improvements or used
or useful in the operation, use, or occupancy thereof or the construction of any
Improvements thereon, together with any interest of Trustor in and to personal
property which is leased or subject to any superior security interest, and all
books, records, leases and other agreements, documents, and instruments of
whatever kind or character, relating to the Real Property, Improvements, or such
personal property;

 

(b) All fees, income, rents, issues, profits, earnings, receipts, royalties, and
revenues which, after the date hereof and while any portion of the Secured
Obligations remains unpaid or unperformed, may accrue to Trustor from such
personal property or any part thereof or from the Real Property, the
Improvements or any other part of the Trust Estate, or which may be received or
receivable by Trustor from any hiring, using, letting, leasing, subhiring,
subletting, subleasing, occupancy, operation, or use thereof;

 

(c) All of Trustor’s present and future rights to receive payments of money,
services, or property, including, without limitation, rights to all deposits
from tenants of the Real Property or Improvements, rights to receive capital
contributions or subscriptions from Trustor’s partners or shareholders, amounts
payable on account of the sale of the capital stock of Trustor, accounts and
other accounts receivable, deposit accounts maintained with Beneficiary and its
affiliates, chattel paper (whether tangible or electronic) notes, drafts,
contract rights, instruments, general intangibles, all as defined in Section
9-101 et. seq. of the Utah Uniform Commercial Code, as presently or hereafter in
effect, and principal, interest and payments due on account of goods sold or
leased, services rendered, loans made or credit extended, together with title to
or interest in all agreements, documents, and instruments, evidencing, securing
or guarantying the same;

 

(d) All other intangible property (and related software) and rights relating to
the Real Property, the Improvements, the personal property described in
Paragraph (a) above or the operation, occupancy, or use thereof, including,
without limitation, all governmental and non-governmental permits, licenses, and
approvals relating to construction on or operation, occupancy, or use of the
Real Property or Improvements, all names under or by which the Real Property or
Improvements may at any time be operated or known, all rights to carry on
business under any such names, or any variant thereof, all trade names and
trademarks relating in any way to the Real Property or the Improvements, and all
good will and software in any way relating to the Real Property or the
Improvements;

 



 

 

 

(e) Trustor’s rights under all insurance policies covering the Real Property,
the Improvements, the Personal Property, and the other parts of the Trust Estate
and any and all proceeds, loss payments, and premium refunds payable regarding
the same;

 

(f) All reserves, deferred payments, deposits, refunds, cost savings, and
payments of any kind relating to the construction of any Improvements on the
Real Property;

 

(g) All stock watering rights relating to the Real Property;

 

(h) All causes of action, claims, compensation, and recoveries for any damage
to, destruction of, or condemnation or taking of the Real Property, the
Improvements, the Personal Property, or any other part of the Trust Estate, or
for any conveyance in lieu thereof, whether direct or consequential, or for any
damage or injury to the Real Property, the Improvements, the Personal Property,
or any other part of the Trust Estate, or for any loss or diminution in value of
the Real Property, the Improvements, the Personal Property, or any other part of
the Trust Estate;

 

(i) All architectural, structural, mechanical, and engineering plans and
specifications prepared for construction of Improvements or extraction of
minerals or gravel from the Real Property and all studies, data, and drawings
related thereto; and also all contracts and agreements of the Trustor relating
to the aforesaid plans and specifications or to the aforesaid studies, data, and
drawings or to the construction of Improvements on or extraction of minerals or
gravel from the Real Property;

 

0) All commercial tort claims Trustor now has or hereafter acquires relating to
the properties, rights, titles, and interests referred to in this Exhibit B or
elsewhere in the Deed of Trust;

 

(k) All letter of credit rights (whether or not the letter of credit is
evidenced by a writing) Trustor now has or hereafter requires relating to the
properties, rights, titles and interest referred to in this Deed of Trust;

 

(1) All proceeds from sale or disposition of any of the aforesaid collateral and
all supporting obligations ancillary thereto or arising in any way in connection
therewith;

 

(m) All Trustor’s rights in proceeds of the loan evidenced by the Facility
Documents;

 

(n) All of Trustor’s rights in any and all warranties and guaranties with
respect to any goods, materials, supplies, chattels, fixtures, equipment,
machinery, building materials, and work in progress attached to or placed in or
on any part of the Real Property, or used in connection with any construction on
the Real Property; and

 

(o) All of Trustor’s rights in all plans, specifications, plats, agreements,
assessments, reports, and surveys related to the Real Property;

 

Notwithstanding the foregoing, the Personal Property shall not include any of
the Other Agreements or other permit or license to the extent that the Trustor
is expressly prohibited from granting a security interest in such instrument
pursuant to the terms thereof, but only to the extent such prohibition is not
invalidated under the Utah Uniform Commercial Code.

 

 

 

 

